



Exhibit 10.1
RETIREMENT AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Retirement Agreement and General Release of All Claims (the “Agreement”) is
entered into and effective as of March 7, 2017, subject to the terms and
conditions set forth herein, by and between Jonathan P. Ferrando (“Executive”)
and AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s
employment with and retirement from the Company. When used herein, the term
“Company” includes each and every officer, director, employee, agent, parent
corporation(s), subsidiary corporation(s), wholly owned companies, affiliate(s)
and division(s), their successors, assigns, beneficiaries, servants, legal
representatives, insurers and heirs.


1.
Retirement Date and Terms. As of March 31, 2017 (“Retirement Date”), Executive’s
employment with the Company, service as Executive Vice President - General
Counsel, Corporate Development and Human Resources of the Company and in any and
all other positions with the Company that Executive holds shall terminate
(including, but not limited to, as Corporate Secretary of the Company and as an
officer or director of any subsidiary of the Company, and being a member on all
committees including the AutoNation Business Ethics and Risk Committees). On the
next regularly scheduled payroll date following the Retirement Date, the Company
will pay to Executive: (a) all wages earned through the Retirement Date and (b)
any accrued and unused vacation as of the Retirement Date paid in accordance
with the applicable Paid Time-Off Policy. Except as set forth herein, Executive
acknowledges that the Company owes no other bonuses, commissions, wages,
vacation pay, sick pay, or benefits to Executive as of the Retirement Date.



2.
Company Consideration. For and in consideration of the promises made by
Executive in this Agreement, subject to Executive re-executing this Agreement no
earlier than the Retirement Date and not revoking this Agreement prior to the
expiration of the 7-day revocation period provided in this Agreement (the date
of such expiration being hereinafter referred to as the (“Re-execution Effective
Date”), AutoNation agrees as follows:



(a)
Retirement Payment. To pay Executive retirement pay in the total amount of
$2,250,000.00, less applicable taxes and other withholdings and authorized or
required deductions, which is calculated based on 18 months of Executive’s base
salary and target bonus. The retirement payment will be disbursed in 36
installments of $62,500 (less withholdings and deductions) in accordance with
the Company’s normal payroll schedule. The first installment will be disbursed
on the Company’s first payroll date following the Re-execution Effective Date.
The remaining installments will be disbursed on a consecutive semi-monthly basis
following payment of the first installment.



(b)
Pro Rata Bonus. To pay Executive an amount equal to the annual bonus that
Executive would have been entitled to receive in respect of the 2017 fiscal year
had Executive remained employed through the end of such year, which amount,
determined based on the Company’s actual performance for such year relative to
the performance goals applicable to Executive, shall be prorated for the portion
of 2017 in which Executive was employed by the Company (the “Pro Rata Bonus”)
and shall be payable in a lump sum at the same time bonuses are paid to other
executives of the Company, but in no event later than March 15, 2018 (less
withholdings and deductions). The parties hereto agree that based on the March
31, 2017 Retirement Date, Executive’s pro-rated target bonus will be $187,500
(25% of the $750,000 2017 annual bonus target for Executive).



(c)
Health & Welfare. To continue participation in the Company’s group health and
welfare benefit plans (as such plans are in effect at such time, and including
an annual Executive Physical) for Executive and his dependents for a period of
12 months following the Retirement Date at the same cost to the Executive as is
currently provided with such changes as may be imposed on the other Company
officers from time to time (or the Company will procure and pay for comparable
benefits during such time period). At the expiration of such 12-month period,
Executive shall have the option to elect health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) pursuant to the
terms and conditions thereof. Executive will be responsible for paying his
entire monthly COBRA premiums. Executive must elect to receive COBRA if he wants
continuation coverage under the Company’s group health benefits programs.
Executive’s right to COBRA and the time for electing COBRA and making the
required COBRA payments will be explained in a separate COBRA notice package.



(d)
Outplacement Services. To provide Executive with the opportunity to utilize
twelve (12) months of outplacement services at the Company’s sole expense with
an executive outplacement firm to which the parties have mutually agreed.








--------------------------------------------------------------------------------





(e)
No Entitlement. AutoNation shall not be obligated to provide any consideration
other than the consideration discussed in Paragraphs 2, 4 and 11. The benefits
provided to Executive by AutoNation pursuant to this Paragraph 2 represent
benefits that Executive would not be entitled to absent this Agreement (other
than COBRA at his own expense).



3.
Other Benefits. As of the Retirement Date, other than the benefits set forth in
Section 2(c) and 4 of this Agreement, Executive is no longer eligible to
participate in any other benefit programs offered by the Company, including, but
not limited to, vacation and the 401(k) plan. If Executive participated in the
AutoNation Deferred Compensation Plan, Executive will be entitled to a payout of
his account balances in such plan in accordance with his election and the terms
of the plan.



4.
Stock Options. Subject to Executive re-executing this Agreement no earlier than
the Retirement Date and not revoking this Agreement prior to the expiration of
the 7-day revocation period provided in this Agreement, all unvested stock
options held by Executive as of the date hereof will survive the termination of
employment of Executive and will immediately vest in full on the Re-execution
Effective Date, and such stock options will survive and be exercisable until the
third anniversary of the Retirement Date (or earlier upon the stated expiration
date of the stock option (determined as if Executive had continued in employment
with the Company)), at which time such stock options, if not exercised, will
terminate. All other unvested equity awards, consisting of the 2017 restricted
stock units awarded to Executive, held by Executive as of the Retirement Date
will terminate as of the Retirement Date. All vested stock options held by
Executive as of the Retirement Date shall be treated in accordance with the
applicable terms of the equity award agreements and plans. Executive should
refer to the applicable equity award agreements and plans for additional
information.



5.
Cooperation. Executive agrees to make himself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which he worked while an employee of the Company. The
Company acknowledges that Executive may have other full-time employment and the
Company agrees that it will use its reasonable efforts to minimize the amount of
time that any such consultation shall require of him. Executive further agrees
not to testify for, appear on behalf of, or otherwise assist in any way any
individual, company, or agency in any claim against the Company, unless and only
pursuant to a lawful subpoena issued to Executive. Executive also agrees to
promptly notify the Company upon receipt of any notice or contact (including
whether written or oral, and including any subpoena or deposition notice)
requesting or compelling information or his testimony or requesting documents
related to matters which he worked on while an employee of the Company, and
Executive agrees to coordinate with the Company in any response thereto.



6.
Confidential Information. Executive agrees that the records, information, files,
lists, operations data, and other materials of the Company that Executive
created, used, or had access to during his employment with the Company belong
exclusively to the Company and are confidential. Executive further agrees that
information about the Company’s customers or other organizations with which it
does business is the exclusive property of the Company and is also confidential.
Executive shall not use or disclose any such confidential information, for the
benefit of himself or another, and shall treat such information as confidential,
unless he has specific prior written authorization from the Company to use or
disclose it.



7.
Compliance with Other Agreements. Executive acknowledges and agrees that he has
complied and shall continue to comply with the terms of all other agreements
between Executive and the Company, as modified or amended.



8.
Return of Company Property. Executive agrees to return all property belonging to
the Company in his possession or under his control (including, without
limitation, company identification card, executive demonstrator vehicle etc.) no
later than the Retirement Date, except for items listed on Exhibit A hereto or
as consented to by the Chief Executive Officer of the Company. Executive also
understands and agrees that, effective on the Retirement Date, Executive is no
longer authorized to incur any expenses or obligations or liabilities on behalf
of the Company. Within thirty (30) days following the Retirement Date, Executive
shall submit to the Company (together with any requisite documentation)
reimbursement claims for all reasonable business expenses incurred, but not
previously reimbursed, in connection with the performance of his duties through
the Retirement Date, which expenses shall be promptly reimburse in accordance
with the Company’s policies for expense reimbursement.



9.
No Right to Give Public Interviews. For a period of five years following the
Retirement Date, without the prior written consent of the Company, Executive
shall not (a) give any public interviews or speeches concerning the Company, any
matter that he participated in while an employee of the Company, or any past or
present employee of the Company, or in relation to any matter concerning the
Company occurring after the date of his retirement or (b) directly or
indirectly, prepare or assist any person or entity in the preparation of any
books, articles, television or motion picture productions,






--------------------------------------------------------------------------------





or other creations concerning the Company or concerning any person whom any
member of the public might associate with the Company.


10.
Non-Disparagement. Executive agrees not to undertake any disparaging conduct
directed at the Company and to refrain from making any negative or derogatory
statements concerning the Company. Executive waives any privilege or qualified
privilege that may apply to any such communication.



11.
Payment for Extended Restrictive Covenants. Executive has entered into certain
non-compete, non-disparagement, confidentiality and other restrictive covenants
agreements with the Company or its affiliates from time to time, including, but
not limited to any Restrictive Covenants and Confidentiality Agreement
(collectively, the “RC Agreements”). Executive agrees that, notwithstanding the
time periods set forth in the RC Agreements in respect of non-compete and
non-solicit periods, he shall abide by such non-compete and non-solicit
covenants through the third anniversary of the Retirement Date. In consideration
for such additional covenants and subject to Executive re-executing this
Agreement no earlier than the Retirement Date and not revoking this Agreement
prior to the expiration of the 7-day revocation period provided in this
Agreement, the Company shall pay Executive $1,500,000 over a 3-year period in 72
installments of $20,833.33 in accordance with the Company’s normal payroll
schedule (less withholdings and deductions); provided, however, if Executive
does not re-execute this Agreement, he remains subject to the original terms and
conditions of the RC Agreements. The first installment will be disbursed on the
Company’s first payroll date following the Re-execution Effective Date. The
remaining installments will be disbursed on a consecutive semi-monthly basis
following payment of the first installment.



12.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.



13.
Full General Release of Claims. Except as provided in this Paragraph 13,
Executive, for himself and for his heirs, successors and assigns, irrevocably
and unconditionally releases and forever discharges the Company, its parents,
subsidiaries and affiliates, and all of their successors, assigns, officers,
directors, and employees, from any and all claims, complaints, liabilities,
obligations, promises, agreements, damages, causes of action, costs, losses,
debts and expenses of every kind, in law or in equity, whether known or unknown,
foreseen or unforeseen, from the beginning of time to the date Executive
executes or re-executes this Agreement, as applicable, including any and all
claims in connection with Executive’s employment with the Company, including
without limitation, those claims arising from or relating to Executive’s
retirement from the Company. Except as provided in this Paragraph 13, this
general release is a full and final bar to any claims Executive may have against
the Company, including, without limitation, any claims arising from or relating
to:



(a)
Executive’s pay, bonuses, vacation, or any other employee benefits, and other
terms and conditions of employment or employment practices of the Company;



(b)
stock options, restricted stock or other equity or equity-based awards, whether
pursuant to a stock option plan, agreement or otherwise (except as expressly
provided in Paragraph 4 above with respect to unvested stock options, or with
respect to outstanding vested equity awards as of the date hereof);



(c)
any claims for punitive, compensatory, and/or retaliatory discharge damages;
back and/or front pay claims and fringe benefits; or payment of any attorneys’
fees for Executive;



(d)
the Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil Right Act
of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining Notification Act;
the Employee Retirement Income Security Act; the Rehabilitation Act; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Age Discrimination in Employment Act; the Older Worker Benefits
Protection Act; the Occupational Safety






--------------------------------------------------------------------------------





and Health Act; the Family and Medical Leave Act;; Florida’s workers’
compensation law; the Florida Civil Rights Act (as any of these laws may have
been amended); or any other federal, state, or local labor, employment, or
anti-discrimination laws; and/or


(e)
to the extent permitted by applicable law, based on any contract, tort, federal,
state, or local “whistleblower” or retaliation claims, personal injury, or
wrongful discharge theory.



provided, however, that nothing in this Paragraph 13 shall be deemed to release
or impair (i) any rights under the terms of this Agreement, (ii) any vested
rights under Company benefit plans and any rights under COBRA, (iii) any rights
to outstanding vested equity awards, and unvested equity awards as provided in
Paragraph 4 above, under applicable equity plans and equity award agreements,
(iv) any and all rights to indemnification, advancement or reimbursement of
expenses, and insurance coverage available to Executive as an officer, director
or employee of the Company or any Company subsidiary (including the Company’s
director and officer insurance coverage), and as a Company in-house attorney,
including without limitation under the Company’s or any Company subsidiary’s
charter and by-laws and under applicable corporate law (including without
limitation to the maximum extent permitted under the Delaware General
Corporation Law), or (v) any rights that cannot be waived under applicable law.


14.
Time to Consider. Executive has been advised to consult with an attorney prior
to signing this Agreement. Executive has twenty-one (21) calendar days from the
date that he receives this Agreement to consider and accept this Agreement by
signing and returning this Agreement to the Company.



15.
Revocation Period. The Company and Executive acknowledge that Executive has the
right to revoke this Agreement within seven (7) calendar days following the date
Executive signs this Agreement (“revocation period”). If Executive does not
advise the Company in writing within the revocation period of his intent to
revoke this Agreement, this Agreement will become effective and enforceable upon
the expiration of the seven days.



16.
Re-execution. Notwithstanding anything in this Agreement to the contrary,
Executive must re-execute this Agreement on or within twenty-one (21) calendar
days following the Retirement Date in order to be entitled to the payments and
benefits in Paragraphs 2, 4 and 11 of this Agreement (other than COBRA at his
own expense). Executive will again have the right to revoke his re-execution of
this Agreement within seven (7) calendar days following the date Executive
re-executes this Agreement. If Executive does not advise the Company in writing
within the revocation period of his intent to revoke his re-execution of this
Agreement, Executive’s re-execution of this Agreement will become effective and
enforceable upon the expiration of the seven days. If Executive does not
re-execute this Agreement on or within twenty-one (21) calendar days following
the Retirement Date, or Executive revokes his re-execution, the Company shall
have no obligation to provide Executive with the payments and benefits set forth
in Paragraphs 2, 4 and 11 above (other than COBRA at his own expense).
Executive’s failure to re-execute this Agreement on or within twenty-one (21)
calendar days following the Retirement Date in no way affects Executive’s prior
release of claims under this Agreement.



17.
Voluntary Action. Executive acknowledges that he has read each paragraph of this
Agreement and understands his rights and obligations. Executive further
acknowledges and agrees that: (a) this Agreement is written in a manner
understandable to him; (b) this Agreement is granted in exchange for
consideration which is in addition to anything of value to which Executive is
otherwise entitled; (c) he has been given a reasonable opportunity to consider
and review this Agreement; (d) he has had an opportunity to consult with an
attorney prior to deciding whether to enter into this Agreement; (e) he may
challenge the validity of his waiver in this Agreement of his rights under the
Age Discrimination in Employment Act and the Older Worker Benefits Protection
Act; and (f) his signature on this Agreement is knowing and voluntary.



18.
Miscellaneous.



(a)
Entire Agreement. Except as otherwise provided in this paragraph, this Agreement
contains the entire agreement between Executive and the Company relating to the
subject matter hereof, and all prior agreements, negotiations and
representations are replaced by this Agreement. Notwithstanding the foregoing,
nothing in this Agreement shall limit or modify the rights of the Company or the
obligations of Executive contained in the RC Agreements or any other
confidentiality agreement, non-compete agreement and/or restrictive covenants
previously signed by Executive, as amended, modified and/or supplemented, as
such provisions shall survive the execution of this Agreement and Executive's
retirement from the Company. This Agreement may only be changed by a written
amendment signed by Executive and the Chief Executive Officer, the General
Counsel, the Vice President of Human Resources, or other duly authorized officer
of the Company.








--------------------------------------------------------------------------------





(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company, are not to be
construed as an admission of liability by the Company. Executive specifically
agrees that the Company’s payments are not intended to be, and will not be
offered in evidence or argued in any proceeding as, an admission of liability.
The Company specifically disclaims any liability to Executive or to any other
person or entity.



(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held to be invalid,
illegal, or unenforceable in any respect, this Agreement shall be reformed,
construed, and enforced as if such invalid, illegal, or unenforceable provision
had never been contained herein.



(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.



(e)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the consideration to be paid under this Agreement.



(f)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.



(g)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.



(h)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.



(i)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:



If to the Company:
If to Executive:

Vice President
[address noted on Exhibit A]

Human Resources
AutoNation, Inc.
200 S.W. 1st Avenue - 14th Floor
Fort Lauderdale, FL 33301
        
With Copy to:
General Counsel
AutoNation, Inc.
200 S.W. 1st Avenue - 14th Floor
Fort Lauderdale, FL 33301


Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.


(j)
Liability for Breach. In the event of Executive’s breach of any terms of this
Agreement, the Company may pursue any and all remedies allowable under state
and/or federal law. Depending on the interpretation of applicable law, these
remedies may include monetary damages, equitable relief, and recoupment of the
benefits described in Paragraph 2 of this Agreement. In the event of Executive’s
material breach of Paragraph 5 (“Cooperation” provision), Paragraph 6
(“Confidential Information” provision), Paragraph 7 (“Compliance with Other
Agreements” provision), Paragraph 8 (“Return of Company Property” provision),
Paragraph 9 (“No Right to Give Public Interviews” provision), Paragraph 10
(“Non-Disparagement” provision) and/or Paragraph 11 (“Restrictive Covenants),
the Company will provide written notice of such material breach to Executive and






--------------------------------------------------------------------------------





Executive agrees that he will relinquish the benefits set forth in Paragraph 2
of this Agreement and all outstanding stock options that vested pursuant to
Paragraph 4 of this Agreement shall immediately terminate and be void, unless if
such breach is curable, Executive cures such breach within 30 days’ written
notice to Executive from the Company. The Company may also pursue recovery of
attorney’s fees to the extent allowable under state and/or federal law.


(k)
Section 409A. The Company and Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations
relating thereto (“Section 409A”) and that each party’s tax reporting shall be
completed in a manner consistent with such view. The Company and Executive each
agree that upon the Retirement Date, Executive will experience a “separation
from service” for purposes of Section 409A. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Retirement Date separation from service shall
instead be paid on the first business day after the date that is six months
following the Retirement Date (or death, if earlier). Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. Neither the Company nor its
affiliates shall be liable in any manner for any federal, state or local income
or excise taxes (including without limitation any taxes under Section 409A), or
penalties or interest with respect thereto, as a result of the payment of any
compensation or benefits hereunder or the inclusion of any such compensation or
benefits or the value thereof in Executive’s income. Executive acknowledges and
agrees that the Company shall not be responsible for any additional taxes or
penalties resulting from the application of Section 409A.



(l)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules. Any dispute hereunder shall be resolved pursuant to arbitration in
accordance with the most recent arbitration agreement in effect between
Executive and the Company, except that the Company may pursue equitable relief
in a court of law. Any suit, action, or proceeding relating to this Agreement
shall be brought in the state courts of Broward County, Florida or in the United
States District Court for the Southern District of Florida. The Company and
Executive hereby accept the exclusive jurisdiction of those courts for the
purpose of any such suit, action, or proceeding.



[Remainder of Page Intentionally Blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Retirement
Agreement and General Release of All Claims on March 7, 2017.


- I HEREBY ACCEPT AND AGREE TO ABIDE BY THIS AGREEMENT -




AutoNation, Inc.
 
 
 
/s/ Mike Jackson
/s/ Jonathan P. Ferrando
Mike Jackson
Jonathan P. Ferrando, individually
Chairman and Chief Executive Officer
 
 
 
 
Re-execution of this Retirement Agreement and
General Release of All Claims on March 31, 2017:
 
 
 
____________________
 
Jonathan P. Ferrando, individually








